internal_revenue_service number release date index number ------------------------------ --------------------------------------------- --------------------------------------- ------------------------------------------- ---------------------------------- re ------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-150429-10 date june legend domestic fund foreign fund x pfic date year year year type a entity type b entity stock exchange firm a firm b tax advisor ----------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- ------------------------ ------------------------ ------------------ ------------ -------------------------- ------- ------- ------- -------------------------------------- -------------------------------------------- ------------------------------- ------------------------------------- ------------------------- -------------------------- dear ------------------- this is in response to correspondence submitted on behalf of domestic fund by its authorized representative requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a mark to market election under sec_1296 of the internal_revenue_code with respect to its investment in pfic plr-150429-10 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data submitted may be required as part of the audit process facts domestic fund was formed on date as a type a entity and commenced business activities during year domestic fund is treated as a partnership for u s federal_income_tax purposes domestic fund holds an x interest in foreign fund foreign fund is a type b entity that is treated as a partnership for u s federal_income_tax purposes foreign fund’s activity consisted of investment in a range of securities and asset classes including offshore marketable_securities of passive foreign investment companies within the meaning of sec_1297 during year foreign fund held marketable_securities of pfic a company listed on the stock exchange the accounting and tax filings of domestic fund and foreign fund collectively the funds were both handled by the same firm firm a a year form_1065 u s return of partnership income was timely filed for each of the funds employees at firm a prepared a form_8621 electing mark to market treatment for the stock of pfic however the form_8621 was prepared for and attached to the form_1065 of foreign fund rather than domestic fund for independent business reasons the funds thereafter changed tax advisors during year while preparing the year forms for the funds firm b the successor tax advisors found that the year form_8621 electing mark to market treatment for the stock of pfic was erroneously prepared for foreign fund instead of domestic fund domestic fund represents that its federal_income_tax returns have been filed as if it rather than foreign fund had made the mark to market election with respect to the pfic stock in a timely manner domestic fund has made the following additional representations with respect to the mark to market election as of the submission date of its request for relief domestic fund had not been notified a of any_action taken by the irs with respect to the election b that the irs had discovered its failure to properly make the regulatory election or c that the treatment of affected items on the returns filed by domestic fund was incorrect government interests will not be prejudiced by virtue of granting relief for domestic fund to file the election because the late election will not result in a lower or different tax_liability plr-150429-10 in addition tax advisor from firm a submitted an affidavit stating that a domestic fund intended to make a mark to market election under sec_1296 for the pfic stock that domestic fund indirectly held through foreign fund and b at all times the funds accounted for the investments in pfic as if a mark to market election had been timely and properly made law sec_1296 provides that in the case of marketable_stock in a passive_foreign_investment_company that is owned or treated as owned under sec_1296 by a united_states_person at the close of any taxable_year the united_states_person may elect to include in gross_income the excess of the fair_market_value of the stock over its adjusted_basis sec_1296 provides in part that stock owned directly or indirectly by a foreign_partnership will be considered as being owned proportionately by its partners sec_1_1296-1 provides that an election under sec_1296 for a taxable_year must be made on or before the due_date including extensions of the person’s u s income_tax return for that year sec_301_9100-1 provides that the commissioner has the discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the irs plr-150429-10 ii iii iv v failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the irs or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably or in good_faith if the taxpayer i ii iii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made is closed or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief conclusion based on the information and representations submitted we conclude that domestic fund satisfies the requirements for a reasonable extension of time to make the mark to market election under sec_1296 of the code accordingly domestic fund is granted an extension of time of days from the date of this letter to make the election under sec_1296 with respect to the stock of pfic for year plr-150429-10 the granting of an extension of time is not a determination that domestic fund is otherwise eligible to make the election under sec_1296 sec_301 a this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to domestic fund’s representative sincerely jeffery g mitchell chief branch office of the associate chief_counsel international
